           Case 1:17-cv-05845-VSB Document 73 Filed 12/01/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                                                       12/1/2020
                                                          :
SPIN MASTER LTD, et al.,                                  :
                                                          :
                                        Plaintiffs,       :
                                                          :         17-cv-5845 (VSB)
                      -against-                           :
                                                          :              ORDER
FASHION YOUR MEN, et al.,                                 :
                                                          :
                                        Defendant(s). :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        On July 13, 2020, the parties in the above-captioned litigation indicated that Plaintiffs,

upon receipt, would file a satisfaction of judgment in this case. (Doc. 70.) On September 17,

2020, I ordered that the parties submit a joint letter by no later than September 30, 2020,

updating the Court on the status of the satisfaction of judgment and further ordering the parties to

submit joint status updates every sixty (60) days thereafter. (Doc. 71.) On September 30, 2020,

Plaintiffs indicated that they were in receipt of the settlement funds from Defendant Fashion

Your Men and would “promptly file a Satisfaction of Judgment once notarized.” (Doc. 72.)

More than sixty (60) days have elapsed and the parties have not either filed the satisfaction of

judgment or a joint status update. Accordingly, it is hereby:

        ORDERED that Plaintiff shall file the satisfaction of judgment or, in the alternative, the

parties shall file a joint status update regarding the satisfaction of judgment, on or before

December 4, 2020.

SO ORDERED.

Dated: December 1, 2020
       New York, New York
